In the United States Court of Federal Claims
                                          No. 13-861C

                                    (Filed: August 19, 2014)

**********************************              *
                                                *
                                                *
ZAFER TAAHHUT INSAAT VE TICARET,                *
A.S.,                                           *
                                                *
                            Plaintiff,          *
                                                *
v.                                              *
                                                *
THE UNITED STATES,                              *
                                                *
                            Defendant.          *
                                                *
**********************************              *

                                            ORDER

       On August 19, 2014, the Court conducted a telephonic conference with the parties
to establish the discovery schedule in this case. As agreed by counsel for the parties, the
following discovery schedule will be in effect:

     (i)      The parties shall exchange initial disclosures on or before September 12, 2014;

     (ii)     Fact discovery will conclude on June 30, 2015.

      The Court will conduct a telephonic status conference on July 7, 2015 at 10 AM
EDT. At that time, the parties should be prepared to discuss whether expert discovery is
necessary. Prior to the conference, the Court will send parties an e-mail with instructions
on how to join the call.

            IT IS SO ORDERED.

                                                           s/ Thomas C. Wheeler
                                                           THOMAS C. WHEELER
                                                           Judge